WANAMAKER, J.
1. Under Section 11463, General Code, the interrogatories are limited to the “particular questions of tact.”
2. An interrogatory sough to be submitted under Íiat section, requesting the jury to find as to “reason-ble warning,” reasonable signals, or reasonable care and the like, calls for conclusions of fact, or conclusions of mixed fact and law, and is not authorized by that statute. (Brier Hill Steel Co. v. Ianakis, 93 Ohio St., 300, 303, approved and followed.)
Judgment affirmed.
Marshall, C. J., Day and Allen, JJ., concur. Jones, J., dissents.